DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 16 are objected to because of the following informalities: these claims appear to be missing a word, reciting a “molecule as defined claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite oligonucleotides which are fragments of naturally occurring DNA or RNA sequences. Specifically, the claims are directed to antisense oligonucleotides that are complementary to a target sequence. This judicial exception is not integrated into a practical application because any additional recited elements (e.g., carriers) do not result in a change of any property or function of the recited oligonucleotides and thus do not provide a markedly different characteristic to the claimed compounds. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements present besides the nucleic acid molecule.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the molecule binds to SEQ ID NO: 4, and the claim also recites the molecule preferably binds to SEQ ID NOs: 5 or 6 which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 6, 9 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 refers to the set of ABCA4 exon 28 retention molecules of claim 7. There is insufficient antecedent basis for this limitation in the claim. It is assumed this claim is supposed to depend from claim 10.
Claim 17 recites the limitation "the ABCA4-related disease or condition". There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 14 and 15, the claims are directed to a product, a pharmaceutical composition, but claims 14 and 15 recite that the composition is dosed in a certain quantity to an eye, implying a method step for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/PUBLISHED/d0e18.xml#/manual/MPEP/e8r9/d0e302824.xml"35 U.S.C. 112, second paragraph).

Any claim not specifically addressed is indefinite due to its dependence from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collard et al. (US 2013/0245099).
Collard et al. disclose, see example 13 and table 2, an oligonucleotide designated as SE QID NO: 22 that is complementary to nucleotides 152-163 of SEQ ID NO: 4. This sequence comprises phosphorothioate linkages and 2 or 3 nucleotides at each end have LNA sugars, a type of 2’-O alkyl modification. The oligonucleotide is delivered to cells, which would require formulation with a pharmaceutically acceptable excipient.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weihe et al. (US 2006/0154886).
Weihe et al. disclose in table 5 a sequence, accCAGGtgccc, which is complementary to nucleotides 1189-1200 of SEQ ID NO: 4. This sequence is also complementary to SEQ ID NOs: 5 and 6.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al. (US 10,017,811).
Leamon et al. disclose oligonucleotides designated as target-specific primers, including SEQ ID NO: 35322, which is complementary to nucleotides 371-393 of instant SEQ ID NO: 4; SEQ ID NO: 54752, which is complementary to nucleotides 1165-1185 of instant SEQ ID NO: 4; and SEQ ID NO: 32328, which is complementary to nucleotides 1201-1220 of instant SEQ ID NO: 4. 
With regard to claim 10, Leamon et al. disclose at column 16, that the invention includes a composition comprising a plurality of target-specific primers which are one or more of the nucleic acid sequences selected from SEQ ID NOs: 1-103,143

Allowable Subject Matter
SEQ ID NOs: 17-21 are free of the prior art.
Claims 11, 12 and 14-16 are free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635